Citation Nr: 1042075	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  04-16 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to September 
1971.  He is the recipient of, among other decorations, the 
Combat Infantryman Badge and the Bronze Star Medal with one Oak 
Leaf Cluster and a "V" device.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 RO decision that denied the 
Veteran's claims of entitlement to service connection for a skin 
rash (claimed as chloracne) and headaches.

In May 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem, North 
Carolina RO.  A transcript of that proceeding has been associated 
with the claims folder.

In April 2009, and again in July 2010, the Board remanded these 
issues for further development.  Such development has been 
completed and associated with the claims file, and the issues are 
ready for further review by the Board.

The issue of entitlement to service connection for headaches is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran is not shown by the competent evidence of record to 
have a skin rash that is etiologically related to a disease, 
injury, or event in service, to include herbicide exposure.


CONCLUSION OF LAW

Service connection for a skin rash is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.307, 3.309, 
3.313 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for a 
skin rash, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 
5103A, 5106 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2009).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2009).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letters dated May 2002 and March 
2005, and a March 2006 Dingess letter, fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2010).  The VCAA letters informed 
the Veteran of what information or evidence was needed to support 
his claim, what types of evidence the Veteran was responsible for 
obtaining and submitting to VA, and which evidence VA would 
obtain.  The March 2006 Dingess notice explained how VA assigns 
disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All 
of the Veteran's service treatment records, VA treatment records, 
and private treatment records have been associated with the 
claims file.  The Veteran has not identified any additional 
relevant treatment records for VA to obtain.  The Board 
acknowledges that, pursuant to the Board's July 2010 remand 
directives, a new August 2010 VA examination was provided 
relating to the Veteran's claim for a skin rash, as discussed in 
greater detail below, in which report the examiner discussed 
recent VA treatment records dated from September 2008 to July 
2010 that have not yet been associated with the claims file and 
that include diagnosed skin conditions.  The Board finds, 
however, that a remand for such records is not necessary to make 
a decision on the claim, as the Board finds that the August 2010 
VA examiner thoroughly discussed all of the skin conditions noted 
in those records, the lack of any notations in the records 
suggesting any etiological relationship between the skin 
conditions and service, and he provided his own opinion as to 
whether the conditions noted in the records were related to 
service, to include herbicide exposure.  Therefore, the Board 
finds that the record are not relevant in that they would only be 
duplicative of information already of record, and that the claims 
folder currently contains sufficient evidence to make a decision 
on the claim.

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a veteran's 
claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established in-service event, injury, or 
disease, but (4) insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2010);  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As noted above, in April 2009, the Board remanded this claim for 
further development.  Specifically, the Board directed the RO to 
provide the Veteran with a VA examination relating to his claim 
for service connection for a skin con(and then readjudicate the 
claim).  Pursuant to the Board's April 2009 remand directive, the 
Veteran was provided with a June 2009 VA examination relating to 
his claim.  The June 2009 VA examination report reflects that the 
examiner had an opportunity to review the entire claims file, 
including all of the Veteran's service, VA, and private treatment 
records, and to personally elicit a history from the Veteran and 
examine him.  No active skin condition, however was found on 
examination, and therefore, in July 2010, the Board remanded the 
Veteran's claim again so that another VA examination could be 
provided when the Veteran's skin rash was active, and if not 
possible, so that at least an opinion could be provided as to 
whether the skin conditions diagnosed during the period on appeal 
were related to service, to include herbicide exposure.

As noted above, pursuant to the Board's second remand in July 
2010, the Veteran was provided with another VA examination in 
August 2010 relating to his claim.  The August 2010 VA 
examination report reflects that the examiner had an opportunity 
to review the entire claims file, including all of the Veteran's 
service, VA, and private treatment records, and to personally 
elicit a history from the Veteran and examine him.  Also, the 
examiner answered all of the questions asked by the Board in its 
July 2010 remand, and he provided clear rationales for all of his 
conclusions.  The Veteran's claim was also readjudicated per the 
Board's remand directives in September 2010.  Based thereon, the 
Board finds the VA examination report is thorough and adequate 
upon which to base a decision with regard to the Veteran's claim, 
and that there has been substantial compliance with the Board's 
remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty in the Army between January 
1970 and September 1971.  He alleges that he has a recurrent skin 
rash akin to chloracne that had its onset within six months post-
service as a result of herbicide exposure in Vietnam.  See Board 
Hearing Transcript, May 2008 at 7; Form 9, March 2004 (skin rash 
similar to chloracne).

VA regulations provide presumptive service connection on the 
basis of herbicide exposure for specified diseases that manifest 
to a degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 C.F.R. §§ 3.307(a)(6) and 
(d), 3.309(e) (2009).

The Veteran's DD Form 214 clearly reflects that he served as an 
infantryman in Vietnam between June 1970 and May 1971, and that 
he is the recipient of, among other decorations, the Vietnam 
Service Medal, the Combat Infantryman Badge, and the Bronze Star 
Medal with one Oak Leaf Cluster and a "V" device.  Based 
thereon, herbicide exposure is conceded.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313 (2010).

Chloracne, and other acneform disease consistent with chloracne, 
is included in the list of diseases for which presumptive service 
connection may be granted based on exposure to herbicides in 
Vietnam.  38 C.F.R. § 3.309(e) (2010).

With regard to whether the Veteran has had chloracne or other 
acneform disease consistent with chloracne during the period on 
appeal, a March 2005 VA nephrology treatment record reflects 
objective findings of an excoriated papular/follicular rash on 
the Veteran's abdomen, chest, back, and thighs, as well as an 
erythematous, raised rash in the groin area.  An April 2005 VA 
dermatological consultation record reflects that examination 
revealed hemorrhagic crusts on the Veteran's forearms, and that a 
diagnosis of folliculitis was recorded.  Subsequent VA treatment 
records dated from September 2008 to July 2010 reflect that the 
Veteran was seen by a VA dermatologist and diagnosed with 
seborrhetic keratosis, actinic keratosis, litigious nevi (moles), 
and seborrhetic dermatitis (scalp).  See VA Examination report, 
August 2010 at 5.  

The only evidence of record addressing whether the Veteran has 
had chloracne or other acneform consistent with chloracne is the 
August 2010 VA examination report.  In his August 2010 report, 
the examiner noted that the Veteran reported a history of a 
experiencing a rash in his groin area and on his feet since 
service in Vietnam (that the Veteran referred to as "jungle 
rot").  The examiner that he reviewed the entire claims file, as 
well as the more recent VA dermatological records (four) dated 
from September 2008 to July 2010 reflecting diagnoses of 
seborrhetic keratosis, actinic keratosis, litigious nevi (moles), 
and seborrhetic dermatitis (scalp).  On examination, the examiner 
noted that there was no groin rash present, and findings of scaly 
skin and a fissure on the Veteran's right foot.  The examiner 
recorded a diagnosis of mild tinea pedis, and opined that the 
Veteran did not have chloracne or any other acneform consistent 
with chloracne.  The examiner explained, in detail, that 
chloracne is an acne-like rash, usually of the face and 
shoulders, caused by exposure to Agent Orange, and that none of 
the skin conditions noted in the Veteran's VA treatment records 
during the period on appeal were related to Agent Orange 
chloracne.  The examiner also quoted portions of the The 
International Statistical Classification of Diseases (10th 
revision) (ICD-10) relating to chloracne in support of his 
rationale.

The Board acknowledges a prior June 2009 VA examination report, 
which reflects that the Veteran had no active skin condition at 
the time of the examination, and that the examiner opined that 
"nothing on this exam could be due to Agent Orange or Vietnam."

As shown above, none of the above medical evidence of record 
reflects that the Veteran has ever been diagnosed with chloracne 
or another acneform disease consistent with chloracne.  Likewise, 
there is no other medical evidence of record reflecting such a 
diagnosis.  The Board notes that while the Veteran's (and his 
wife's) reports of his experiencing a skin rash may be credible 
and competent, see Charles v. Principi, 16 Vet. App. 370, 374 
(2002), as lay persons, they are not necessarily competent to 
attribute those symptoms to a specific diagnosis, such as 
chloracne or another acneform disease consistent with chloracne.  
See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Therefore, their lay statements are far outweighed by the opinion 
of the August 2010 examiner, with regard to whether the Veteran's 
diagnosed skin conditions during the period on appeal constitute 
chloracne or acneform consistent with chloracne.  In light of the 
above, the Board finds that the Veteran is not entitled to 
service connection under the presumptive provisions relating to 
chloracne or acneform consistent with chloracne due to herbicide 
exposure.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2009).

This does not, however, prevent the Veteran from establishing 
service connection for a skin rash as a result of herbicide 
exposure, or otherwise as a result of service, on a direct basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The Board acknowledges that the requirement of a current 
disability for purposes of service connection is satisfied "when 
a claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim."  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding 
that).  In this case, the Veteran's claim for service connection 
for a skin rash has been pending since August 2002.  Because the 
Veteran was diagnosed with an excoriated papular/follicular rash 
on his abdomen, chest, back, and thighs, and an erythematous, 
raised rash in the groin area in March 2005, forearm folliculitis 
in April 2005, seborrhetic keratosis, actinic keratosis, 
litigious nevi (moles), and seborrhetic dermatitis (scalp) 
between September 2008 and July 2010, and tinea pedis in August 
2010, the Board finds that the requirement of a current skin rash 
condition for purposes of establishing entitlement to service 
connection is satisfied.

The Board will now address whether the Veteran's skin rash is due 
to herbicide exposure in service or is otherwise related to 
service.

In that regard, the Board notes that the Veteran's service 
treatment records are silent as to any skin problems.

The first post-service treatment record reflecting any complaint 
of a skin condition is a January 1991 private nephrology 
treatment record that reflects a diagnosis of chronic hypogastric 
rash, etiology unknown.  Subsequent treatment records from the 
same private physician dated November 1991, May 1992, and 
November 1992 reflect notations of a groin rash that the Veteran 
reported he experienced since service in Vietnam.

An April 1995 Agent Orange Registry examination report that 
reflects that the Veteran had a groin rash that he reported he 
experienced since service.  The examiner opined, however, that 
the Veteran had no medical conditions as a result of Agent Orange 
exposure.

A May 2004 VA treatment record reflects that the Veteran and his 
wife attended an Agent Orange group informational session at the 
VA medical center where a lecture was given followed by a 
question and answer session, and that after the forum was 
completed, the Veteran and his wife met privately with the 
attending physician to discuss the Veteran's concerns about his 
Agent Orange exposure.  The physician noted that the Veteran 
"does not show any evidence of any Agent Orange related 
disease."

As noted above, a March 2005 VA nephrology treatment record 
reflects the Veteran had a rash in several areas, and the record 
shows he was referred to dermatology.  An April 2005 VA 
dermatological consultation record reflects that the Veteran 
reported a history of a recurrent rash in his groin, back, arms, 
and legs for about 30 years or more, and the dermatologist 
diagnosed the Veteran with folliculitis.  Neither treatment 
record, however, contains any opinion as to the etiology of the 
Veteran's skin conditions.

A November 2008 VA medical opinion (provided in response to a 
Board request for a VHA opinion with regard to an unrelated 
claim) reflects that the physician opined that there was no 
relationship between the Veteran's chronic rash and service, to 
include chemical exposure, "despite the world of literature" on 
Agent Orange exposure.

The June 2009 VA examination report reflects that the examiner 
opined that nothing seen on examination (as there was no 
objective evidence of an active skin rash or any residuals) could 
be the result of service, including in Vietnam.  Because the 
examiner failed to address whether the Veteran's skin conditions 
previously diagnosed during the period on appeal were related to 
service, however, to include herbicide exposure, the Board finds 
this examiner's opinion to be of limited probative value. 

The August 2010 VA examiner opined that none of the Veteran's 
skin conditions diagnosed during the period on appeal (e.g., skin 
rash, folliculitis, seborrhetic keratosis, actinic keratosis, 
seborrhetic dermatitis) were "related in any way" to service, 
to include exposure to Agent Orange.  The examiner reasoned that 
these conditions had their onset within the last 10 years, and 
none of them constituted any type of Agent Orange chloracne.

The Board finds the above opinion of the August 2010 VA examiner 
to be the most probative evidence of record with regard to 
whether the Veteran's skin conditions, to include a rash, 
diagnosed during the period on appeal are related to service, to 
include herbicide exposure.  The Board notes that there is no 
competent opinion of record that contradicts the opinion of the 
August 2010 examiner.  Rather, the only competent opinions of 
record are contained in the above noted April 1995 VA Agent 
Orange Registry examination report, the May 2004 VA treatment 
record (relating to the Agent Orange group session), the November 
2008 VA medical opinion (prepared relating to another claim), the 
June 2009 VA examination report, and the August 2010 VA 
examination report, none of which relate the Veteran's skin rash 
to exposure to herbicides, to include Agent Orange, or otherwise 
relate it to service.

The Board acknowledges the lay contentions of the Veteran and his 
wife, as well as the articles they have submitted.  The Board 
recognizes that the Veteran and his wife are competent to report 
symptoms of a skin rash or outbreak, and that there is no reason 
to doubt their credibility.  As noted above, however, as lay 
people, they are not necessarily competent to attribute the 
Veteran's symptoms to a specific diagnosis.  In this case, the 
August 2010 VA examiner considered the Veteran's reports, and, in 
fact, the report of examination contained specific reference to 
the 1991 and 1992 clinical records in which it was noted that the 
Veteran was treated for a groin rash that he alleged had been 
present since Vietnam.  Nevertheless, the VA examiner 
specifically found that it was unlikely that any of the specific 
disabilities that had been diagnosed during the pendency of this 
appeal were related to his military service.  Ultimately, the 
Board places more probative weight on the opinion of the 
competent health care specialist as to the etiology of his 
disorders than on the Veteran's lay contentions.

In light of the above, the Board finds that the preponderance of 
the most probative evidence of record is against granting service 
connection for a skin rash, and the benefit-of-the-doubt rule is 
not for application; there is not an approximate balance of 
evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

Entitlement to service connection for a skin rash is denied.


REMAND

The Veteran claims that he experiences recurrent headaches that 
had their onset in service, to include as a result of herbicide 
exposure in Vietnam.  See, e.g., Form 21-4138, June 2002; 
Statement, August 2005.  

A June 2009 VA examination report reflects that the VA examiner 
recorded a diagnosis of tension headaches and opined that they 
were idiopathic in nature and that they were aggravated by such 
things as emotional tension and physical conditions of any type 
of origin.

In July 2010, the Board remanded this matter for further 
development, to include to obtain a VA medical opinion for 
clarification as to whether the Veteran's headaches had their 
onset in service or were otherwise related to service, and 
whether they were caused or aggravated by the Veteran's service 
connected PTSD.  An August 2010 VA examination report reflects 
that the VA examiner provided the requested opinion concerning 
whether the Veteran's headaches had their onset in service or are 
otherwise related to service on a direct basis; no opinion, 
however, was provided as to whether the Veteran's headaches were 
caused or aggravated by his service-connected PTSD.  Therefore, 
another remand is necessary to obtain clarification as to whether 
the Veteran's headaches are caused or aggravated by his service-
connected PTSD.  See Stegall v. West, 11 Vet. App. 268 (1998); 
see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA 
undertakes the effort to provide an examination when developing a 
service connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).



Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion, preferably from 
the same VA examiner who provided the August 
2010 VA examination report relating to the 
Veteran's headaches, asking the examiner to 
opine as to whether it is at least as likely 
as not (meaning likelihood of at least 50%) 
that the Veteran's headaches are secondary to 
his service-connected PTSD or are aggravated 
by his PTSD.

Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  A clear rationale for all 
opinions would be helpful and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims file should be provided to 
the appropriate examiner for review.  The 
examiner should note that the claims file has 
been reviewed.

2.  Then, readjudicate the Veteran's claim.  
If the claim remains denied, the Veteran 
should be provided a new Supplemental 
Statement of the Case (SSOC).  After the 
Veteran and his representative have been given 
the applicable time to submit additional 
argument, the claim should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


